Title: To George Washington from Baron de Knobelauch, 2 September 1778
From: Knobelauch, Baron de
To: Washington, George


          
            To His Excellency General Washington
            Philada 2d Septr 1778
          
          I would think myself happy were I able to make to Your Excellency the first Address of
            my humble Respects in Words of Your national Language: The time of my travelling over
            the Country was too short to learn it but I shall use my endeavours to make some
            tolerable Progress therein.
          perhaps Your Excellency are already informed by Congress that on my Memorial of the 12.
            Aug. they have given me Permission to repair as Volunteer to the American Camp with an
            Allowance of 125 Dolls. ⅌ month two Rations and Forage for two Horses.
          In consequence of these Resolves I have the Honour to present myself to Your
            Excellency. My highest Wishes are to meet Opportunities to distinguish myself in the
            Army to become useful to the United States and by these means to render myself worthy
            Your kind Notice and Confidence.
          I have had some Experience of the military Service to which I entred about 30 Years
            ago: my first Apprenticeship was made in His Prussian Majestys Seminary of War. And in
            his last septennial glorious War I have been present at Six decisive Battles Seventeen
            Encounters and two Sieges.
          Anno 1762. His Prussian Majesty at the Instance of the Russian Emperor Peter 3d yielded
            him three Officers and I was one of that Number. From the Rank of a Staffs Captain I was
            advanced to that of Premier Major and received a Commission to introduce the Prussian
            Exercise Evolutions &ca among the Infantry and special Commissions of Major of
            the Exercise and Vice Commandant of Oranienbaum. After the Revolution I was by Order of
            the Empress retained in the Service of the Grand Duke with a pension of 800 Rubles. Of this Favour I did not avail myself a long time, I sued
            for my Dismission and obtained it in the Caracter of Lieutenant Colonel.
          Two Months after in the Spring of 1764. I entred in the King of Denmarks Service as
            Lieutenant Colonel in Fact, and Commander of His Majestys Regiment of Hollstein
            Infantry. In this Service I have under the Direction of the then Field Marshall Count de
            St Germain (now His most christian Majestys Minister of the War-Department) drawn the
            Reglement of the Exercise and Service. In the last Year
            of my Service I had the Honour to Command the Kings Guard of Foot; an  Honour which in that Kingdom had never before been conferred upon any Foreigner. At
            that time her Imperial Majesty of Russia was pleased to require of the King of Dennemark
            to remove from his Presence a certain Count of Goertz and myself pretending that we had
            meddled with State Affairs against the Russian Interest, Whereupon I lost the Command of the Kings Foot Guard and shortly after quitted that
            ungrateful Service, But the King accompanied the very honorable Letters Patent of my
            discharge with a present of 1200 Guineas.
          All I have had the Honour to mention to Your Excellency is supported by the Original
            Patents or Commissions and the Discharges from the Sovereigns I have served, so as I
            have brought the same Originals over with me. These papers have been considered by
            Congress as good Evidence of the Fairness of my Caracter as an Officer And being a
            Stranger in this Country I offered at the same time in proof of my military Knowledge
            any Discourse or Commentary on some Articles relating to military affairs which Articles
            I have hereto subjoined. The Committee to whom Congress had referred my proposal did
            single out the 17. 18. & 19. of the said Articles and I have made out and
            delivered to them my Report accordingly.
          Permit me, Sir, to assure You upon Honour, that from mere Inclination without any Views
            of own Interest or political I have set out from my own Country to serve the United
            States of this, under the Command of Your Excellency, Who in all Europe is now in
            possession of the Reputation of one of the greatest Generals in this Age So it is that I
            flatter myself in the Way of Honour to attain and deserve Your Excellencys Approbation
            and Countenance of my Intentions.
          On this Occasion I beg leave to deliver to Your Excellency a Letter of Dr Franklin and
            another from Mr Penet at Nantes This Gentlemen has intrusted me with the Care of his
            youngest Brother Mr Peter Penet to present him to You, and desired that I might become a
            Suitor with him to Your Excellency to place him any way in the Service.
          
            S. W. B. de Knobelauch:
          
        